Per Curiam.
The appellee, who was the plaintiff, sued the appellants, upon a promissory note for the payment of 325 dollars. Process having been duly served on the defendants below, they were duly called, and defaulted, and judgment accordingly entered against them. Uo motion to set aside the default appears to have been made in the Common Pleas; nor does it appear that any exception, in any form, was taken to the rulings of that Court. The cause is, therefore, not properly before this Court.
The judgment is affirmed, with 5 per 'cent, damages and costs.